DETAILED ACTION
This is a non-final Office action in response to the remarks filed 05/03/2021.

Status of Claims
Claims 1-20 are pending;
Claims 1, 2, 7, 11-13, 15-17, and 20 are currently amended; claims 3-6, 8-10, 14, 18, and 19 were previously presented;
Claims 1-20 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The applicant's submission filed 05/03/2021 has been entered.
 

Response to Arguments
The applicant's arguments with respect to the prior art rejections have been fully considered but they are not persuasive.  In particular, the applicant argues that "[n]one of the cited references, alone or in combination, teach, suggest, or disclose, for example, an opening extending from a first side of a body to a second side of the body" (remarks, page 9, last paragraph, lines 1 and 2) and that "[n]one of the cited references, either alone nor in combination, teach, suggest, or disclose an interior surface of an opening extending from a first side of a body to a second side of the body" (remarks, page 9, last paragraph, lines 3-5).  The Examiner respectfully disagrees, as JOES Racing Products Fire Extinguisher Brackets 12822 (https://www.summitracing.com/ parts/joe-12822/overview), hereinafter JOES, fully discloses the foregoing limitations at issue.  As explained on pages 6-8 of the current Office action and shown in Figures 1 and 2 of JOES, the protrusion (210, fig 2) separates the inner space (150, fig 2) into a first opening (130, fig 2) and a second opening (140, fig 2) when the second partial body (200, fig 1) is secured to the first partial body (100, fig 1) via the pin (300, fig 1).  As shown in Figures 1 and 2 of JOES, the first opening (130, fig 2) clearly extends from the first face (110, fig 1) on the first side of the first partial body to the second face (120, fig 1) on the second side of the first partial body.  Moreover, as shown in Figures 1 and 2 of JOES, the interior surface (136, fig 2) of the first opening (130, fig 2) clearly extends from the first side of the first partial body to the second side of the first partial body.  Therefore, the foregoing limitations at issue are fully disclosed by JOES.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, it is recited in lines 14-16, "a portion of the fastener and a portion of the adjustment mechanism contacting the interior surface of the opening."  As best understood, the "fastener" includes the "adjustment mechanism" (see claim 13, lines 11 and 12).  In other words, since the "adjustment mechanism" is a structural component of the "fastener," a "portion" of the "adjustment mechanism" is a portion of the "fastener."  As such, it is not clear as to whether the "portion" of the "fastener" is the same as or different from the "portion" of the "adjustment mechanism."  For example, are two different portions of the "fastener" being claimed?  Similar rejection applies to the limitations in claim 20 (lines 10 and 11).  Appropriate correction is required.
Regarding claim 15, note that the limitation "a mounting surface" is recited twice, i.e., in claim 13 (line 8) and in claim 15 (line 2).  As such, it is not clear as to whether the "mounting surface" in claim 15 is the same as or different from the Similar rejection applies to the limitation "a mounting surface" in claim 17 (line 2).  Appropriate correction is required.
Claims 14, 16, 18, and 19 are rejected as being dependent from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-14, 16-18, and 20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over JOES Racing Products Fire Extinguisher Brackets 12822 (https://www.summitracing.com/parts/joe-12822/overview)1, hereinafter JOES, in view of Erickson et al. (US 7,334,293 B2), hereinafter Erickson.
Regarding claim 1, JOES discloses a mounting apparatus (10, fig 1; see all added reference numbers in the annotated Figures 1 and 2 as shown below) comprising: a body (100, 200, fig 1, the two partial bodies 100, 200 are coupled together via the pin 300 to form the body) comprising: a first face (110, fig 2, the front side of the partial body 100 in Figure 1) on a first side of the body; a second face (120, fig 1, the rear side of the partial body 100 in Figure 1) on a second side of the body; an opening (130, fig 1; when the two partial bodies 100, 200 are coupled together via the pin 300 to form the body, the inner space 150 of the partial body 100 is separated into the first opening 130 and the second opening 140 by the protrusion 210 of the partial body 200) disposed in the body, the opening extending from the first side of the body to the second side of the body (see Figures 1 and 2), a first end (132, fig 2) of the opening disposed in the first face of the body and a second end (134, fig 2) of the opening disposed in the second face of the body; an interior surface (136, fig 2) of the opening extending from the first side of the body to the second side of the body (see Figures 1 and 2); and a mounting surface (160, fig 1); and a worm-drive clamp (400, fig 2) comprising: an adjustable band (410, fig 2) with a thread pattern (412, fig 2); and an adjustment mechanism (420, fig 2) configured to adjust the adjustable band, the adjustment mechanism at least substantially disposed within the opening in the body (see Figures 1 and 2).







    PNG
    media_image1.png
    919
    480
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: connector][AltContent: textbox (500 – Second Worm-Drive Clamp)][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: textbox (400 – First Worm-Drive Clamp)][AltContent: arrow][AltContent: textbox (100 – Partial Body)][AltContent: arrow][AltContent: textbox (10 – Mounting Block)][AltContent: connector][AltContent: connector][AltContent: textbox (160 – Mounting Surface)][AltContent: connector][AltContent: textbox (300 – Pin)][AltContent: textbox (110 – First Face)][AltContent: textbox (130 – First Opening)][AltContent: arrow][AltContent: textbox (140 – Second Opening)][AltContent: textbox (Figure 1)]

[AltContent: textbox (120 – Second Face)]




[AltContent: textbox (200 – Partial Body)]













[AltContent: textbox (426 – Rotatable Adjustment Member)][AltContent: textbox (400 – First Worm-Drive Clamp)]
[AltContent: connector][AltContent: arrow]
[AltContent: textbox (422 – Outer Portion)][AltContent: connector][AltContent: connector][AltContent: textbox (414 –Portion)]
[AltContent: textbox (132 – First End)][AltContent: connector][AltContent: textbox (424 – Housing)]
[AltContent: connector][AltContent: connector][AltContent: textbox (134 – Second End)]
    PNG
    media_image2.png
    863
    690
    media_image2.png
    Greyscale

[AltContent: connector][AltContent: textbox (410 – First Adjustable Band)][AltContent: connector][AltContent: textbox (130 – First Opening)][AltContent: rect]
[AltContent: connector][AltContent: textbox (412 – First Threaded Pattern)][AltContent: textbox (420 – First Adjustment Mechanism)][AltContent: connector]
[AltContent: connector][AltContent: textbox (136 – Interior Surface)][AltContent: connector]
[AltContent: connector][AltContent: connector][AltContent: textbox (144 – Second End)][AltContent: textbox (150 – Inner Space)][AltContent: rect]
[AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (140 – Second Opening)][AltContent: connector][AltContent: connector][AltContent: textbox (510 – Second Adjustable Band)]
[AltContent: connector]
[AltContent: textbox (142 – First End)][AltContent: textbox (200 – Partial Body)][AltContent: arrow]

[AltContent: textbox (512 – Second Threaded Pattern)][AltContent: connector]
[AltContent: textbox (522 – Outer Portion)]
[AltContent: textbox (514 –Portion)][AltContent: textbox (210 – Protrusion (Separating Inner Space 150 into First Opening 130 and Second Opening 140))]
[AltContent: textbox (520 – Second Adjustment Mechanism)]

[AltContent: textbox (146 – Interior Surface)][AltContent: textbox (500 – Second Worm-Drive Clamp)][AltContent: arrow]
[AltContent: textbox (300 – Pin)]

[AltContent: textbox (Figure 2)]


Erickson teaches an apparatus (10, fig 1) comprising: a body (12, fig 4, col 2, lines 19-21, the body includes the cover plate 50) comprising: a first face (510, fig 4, see annotation, the outer face of the cover plate 50); an opening (20, 520, fig 4, see annotation, see col 2, lines 19-21, the opening includes the access opening portion 520 in the first face 510 and the inner opening portion 20; the "opening 50a" in column 2, line 20 appears to be mislabeled in Figure 6; the correct access "opening" should be the access opening portion 520 as annotated by the Examiner, see the alignment of holes and structures in Figures 1-4) disposed in the body, a first end (520, fig 4, see annotation) of the opening disposed in the first face of the body; and a worm-drive system (40, fig 4) comprising: an adjustable nut (36, fig 4); an adjustment mechanism (48, fig 4) configured to adjust the adjustable nut (see Figure 4, see col 2, lines 14-18), the adjustment mechanism at least substantially disposed within the opening in the body (see Figures 3 and 4), the adjustment mechanism configured to be adjusted through the opening on the first face (see Figures 1-4, see col 2, lines 19-21).








    PNG
    media_image3.png
    315
    328
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    454
    300
    media_image4.png
    Greyscale








[AltContent: textbox (510 – First Face)][AltContent: connector][AltContent: arrow]
[AltContent: arrow][AltContent: connector][AltContent: textbox (520 – Access Opening Portion
(First End of Opening))]
[AltContent: textbox (Opening)]

JOES is analogous art because it is at least from the same field of endeavor, i.e., mounts.  Erickson is analogous art because it is at least from a similar problem solving area, i.e., facilitating adjustment with a worm-drive system.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to reconfigure the first end (JOES: 132, fig 2) of the opening (JOES: 130, fig 2) on the first face (JOES: 110, fig 1) such that the adjustment mechanism (JOES: 420, fig 2) is accessible and adjustable through the opening on the first face (Erickson: see Figures 1-4, see col 2, lines 19-21) as taught by Erickson.  The motivation would have been to allow convenient adjustment of the worm-drive clamp without having to de-couple the pin from the body.  Therefore, it would have been obvious to combine JOES and Erickson to obtain the invention as specified in claim 1.
Regarding claim 2, wherein an outer portion (JOES: 422, fig 2) of the adjustment mechanism engages the interior surface of the opening (JOES: see Figure 2).
Regarding claim 3, wherein the adjustment mechanism is at least partially disposed within a housing (JOES: 424, fig 2); and wherein the housing is at least substantially disposed within the opening in the body (JOES: see Figures 1 and 2).
Regarding claim 4, wherein the adjustment mechanism is completely disposed within the opening (JOES: see Figures 1 and 2).
Regarding claim 5, wherein the mounting surface is disposed within an interior portion of the worm-drive clamp (JOES: see Figures 1 and 2); and wherein a radius of curvature of the mounting surface is approximately equal to a radius of curvature of the worm-drive clamp disposed within the opening in the body (JOES: see Figures 1 and 2).
Regarding claim 6, wherein a radius of curvature of the mounting surface is approximate to a radius of curvature of the adjustable band disposed within the opening in the body (JOES: see Figures 1 and 2).
Regarding claim 7, wherein a portion (JOES: 414, fig 2) of the adjustable band of the worm-drive clamp includes an engaging surface that engages the interior surface of the opening (JOES: see Figure 2); and wherein a portion (JOES: 422, fig 2) of the adjustment mechanism of the worm-drive clamp includes an engaging surface that engages the interior surface of the opening (JOES: see Figure 2).
Regarding claim 8, the mounting apparatus further comprising a rotatable adjustment member (JOES: 426, fig 2) of the adjustment mechanism, the rotatable adjustment member at least substantially disposed within the opening (JOES: see Figures 1 and 2).
Regarding claim 9, wherein the opening provides access to the rotatable adjustment member to allow the adjustment mechanism to be adjusted (Erickson: see Figures 1-4, see col 2, lines 19-21; JOES: see Figure 2).
Regarding claim 11, wherein the opening disposed in the body is a first opening (JOES: 130, fig 1) and further comprising a second opening (JOES: 140, fig 1) in the body, a first end (JOES: 142, fig 2) of the second opening disposed in the first face of the body and a second end (JOES: 144, fig 2) of the second opening disposed in the second face of the body, the second opening extending from the first side of the body to the second side of the body (JOES: see Figures 1 and 2).
Regarding claim 12, JOES, as modified by Erickson with respect to claim 1, teaches the mounting apparatus, wherein the worm-drive clamp is a first worm-drive clamp (JOES: 400, fig 2), the adjustment mechanism of the first worm-drive clamp at least substantially disposed within the first opening of the body (JOES: see Figures 1 and 2); and further comprising a second worm-drive clamp (JOES: 500, fig 2), the second worm-drive clamp comprising: a second adjustable band (JOES: 510, fig 2) with a second thread pattern (JOES: 512, fig 2); and a second adjustment mechanism (JOES: 520, fig 2) configured to adjust the second adjustable band of the second worm-drive clamp, the second adjustment mechanism at least substantially disposed within the second opening in the body (JOES: see Figures 1 and 2).
JOES, as modified by Erickson with respect to claim 1, does not teach the mounting apparatus, further comprising: the second adjustment mechanism configured to be adjusted through the second opening.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to reconfigure the first end (JOES: 142, fig 2) of the second opening (JOES: 140, fig 2) on the first face (JOES: 110, fig 1) such that the second adjustment mechanism (JOES: 520, fig 2) is accessible and adjustable through the second opening on the first face (Erickson: see Figures 1-4, see col 2, lines 19-21) as taught by Erickson.  The motivation would have been to allow convenient adjustment of the second worm-drive clamp without having to de-couple the pin from the body.  Therefore, it would have been obvious to combine JOES and Erickson to obtain the invention as specified in claim 12.
Regarding claim 13, JOES, as modified by Erickson (see above discussions with respect to claim 1), teaches a mounting apparatus (JOES: 10, fig 1; see all added reference numbers in the annotated Figures 1 and 2 as shown above) comprising: a body (JOES: 100, 200, fig 1, the two partial bodies 100, 200 are coupled together via the pin 300 to form the body) comprising: a first face (JOES: 110, fig 2, the front side of the partial body 100 in Figure 1) on a first side of the body; a second face (JOES: 120, fig 1, the rear side of the partial body 100 in Figure 1) on a second side of the body; an opening (JOES: 130, fig 1; when the two partial bodies 100, 200 are coupled together via the pin 300 to form the body, the inner space 150 of the partial body 100 is separated into the first opening 130 and the second opening 140 by the protrusion 210 of the partial body 200) disposed in the body, the opening extending from the first side of the body to the second side of the body (JOES: see Figures 1 and 2), a first end (JOES: 132, fig 2) of the opening disposed in the first face of the body and a second end (JOES: 134, fig 2) of the opening disposed in the second face; and a mounting surface (JOES: 160, fig 1); an interior surface (JOES: 136, fig 2) of the opening extending continuously between the first face of the body and the second face of the body (JOES: see Figures 1 and 2); and a fastener (JOES: 400, fig 2) at least partially disposed within the opening in the body (JOES: see Figures 1 and 2), the fastener including an adjustment mechanism (JOES: 420, fig 2) configured to adjust a length of the fastener, the adjustment mechanism at least substantially disposed within the opening in the body (JOES: see Figures 1 and 2), the adjustment mechanism configured to be adjusted through the opening on the first face (Erickson: see Figures 1-4, see col 2, lines 19-21; JOES: see Figure 2), a portion (JOES: 414, fig 2) of the 
Regarding claim 14, wherein the adjustment mechanism of the fastener is completely disposed within the opening in the body (JOES: see Figures 1 and 2).
Regarding claim 16, wherein an outer surface (JOES: 422, fig 2) of the adjustment mechanism engages the interior surface of the opening (JOES: see Figure 2); and wherein an interior portion (JOES: 414, fig 2) of an adjustable band (JOES: 410, fig 2) of the fastener engages the interior surface of the opening (JOES: see Figure 2).
Regarding claim 17, the mounting apparatus further comprising a mounting surface (JOES: 160, fig 1) extending between the first side of the body and the second side of the body (JOES: see Figures 1 and 2); wherein a radius of curvature of the mounting surface is approximate to a radius of curvature of the fastener disposed within the opening in the body (JOES: see Figures 1 and 2).
Regarding claim 18, wherein the fastener includes a rotatable adjustment member (JOES: 426, fig 2) to adjust the adjustment mechanism; wherein the rotatable adjustment member is at least substantially disposed within the opening (JOES: see Figures 1 and 2); and wherein the opening provides access to the rotatable adjustment member to allow the adjustment mechanism to be adjusted (Erickson: see Figures 1-4, see col 2, lines 19-21; JOES: see Figure 2).
Regarding claim 20, JOES, as modified by Erickson (see above discussions with respect to claims 1 and 12), teaches the mounting apparatus, wherein the opening disposed in the body is a first opening (JOES: 130, fig 1) and the body includes a second opening (JOES: 140, fig 1) in the body; wherein the fastener is a first fastener (JOES: .

Claims 10 and 19, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over JOES Racing Products Fire Extinguisher Brackets 12822 (https://www.summitracing.com/parts/joe-12822/overview), hereinafter JOES, in view of Erickson et al. (US 7,334,293 B2), hereinafter Erickson, and Enders        (US 2,932,982).
Regarding claim 10, JOES, as modified by Erickson with respect to claim 1, does not teach the mounting apparatus, wherein the adjustable band includes an overmolded portion, a first end of the overmolded portion disposed at least proximate the first end of the opening, and a second end of the overmolded portion disposed at least proximate the second end of the opening.



    PNG
    media_image5.png
    407
    250
    media_image5.png
    Greyscale



[AltContent: connector][AltContent: connector][AltContent: textbox (24b – Second End)][AltContent: textbox (24a – First End)][AltContent: textbox (222 – Second End)]

[AltContent: connector][AltContent: textbox (221 – First End)]
[AltContent: connector]





Enders is analogous art because it is at least from the same field of endeavor, i.e., mounts.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the adjustable band (JOES: 410, fig 2) with an overmolded portion (Enders: 24, fig 2) with a first end (Enders: 24a, fig 2, see 
Regarding claim 19, JOES, as modified by Erickson and Enders (see above discussions with respect to claims 1 and 10), teaches the mounting apparatus, wherein the fastener includes an adjustable band (JOES: 410, fig 2) with an overmolded portion (Enders: 24, fig 2), a first end (Enders: 24a, fig 2, see annotation) of the overmolded portion disposed at least proximate the first end (JOES: 132, fig 2) of the opening (Enders: see Figure 2; JOES: see Figures 1 and 2), and a second end (Enders: 24b, fig 2, see annotation) of the overmolded portion disposed at least proximate the second end (JOES: 134, fig 2) of the opening (Enders: see Figure 2; JOES: see Figures 1 and 2).

Claim 15, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over JOES Racing Products Fire Extinguisher Brackets 12822 (https://www.summitracing.com/parts/joe-12822/overview), hereinafter JOES, in view of Erickson et al. (US 7,334,293 B2), hereinafter Erickson, and Geiger        (US 2002/0071715 A1).
Regarding claim 15, JOES, as modified by Erickson (see above discussions with respect to claim 1), teaches the mounting apparatus, further comprising a mounting surface (JOES: 160, fig 1) extending between the first side of the body and the second side of the body (JOES: see Figures 1 and 2), the mounting surface spaced apart from the interior surface of the opening (JOES: see Figures 1 and 2).
JOES, as modified by Erickson (see above discussions with respect to claim 1), does not teach the mounting apparatus, wherein the mounting surface is spaced apart from the interior surface of the opening by a generally constant distance.
Geiger teaches a mounting apparatus (10, fig 5) comprising: a body (12, fig 5) comprising: an opening (28, fig 5); an interior surface (28a, fig 5, see annotation) of the opening extending continuously from a first face (12a, fig 5, see annotation) of the body to a second face (12b, fig 5, see annotation) of the body; and a mounting surface (40, fig 5) extending between a first side (12c, fig 5, see annotation) of the body and a second side (12d, fig 5, see annotation) of the body, the mounting surface spaced apart from the interior surface of the opening by a generally constant distance (see Figure 5).
[AltContent: textbox (12d – Second Side)][AltContent: arrow][AltContent: textbox (12c – First Side)]
    PNG
    media_image6.png
    403
    511
    media_image6.png
    Greyscale

[AltContent: arrow]
[AltContent: textbox (12a – First Face)][AltContent: connector][AltContent: connector][AltContent: textbox (12b – Second Face)][AltContent: connector]



[AltContent: textbox (28a – Interior Surface)]



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A copy of JOES was attached to the Office action mailed 05/15/2020.  The review made by AHMED from OH is dated 02/26/2014.  Therefore, JOES is at least publicly available as early as 02/26/2014.